

	

		II

		109th CONGRESS

		1st Session

		S. 1422

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Mr. Hagel introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Federal Food, Drug, and

		  Cosmetic Act to reduce human exposure to mercury through

		  vaccines.

	

	

		1.Short titleThis Act may be cited as the

			 Mercury-Free Vaccines Act of

			 2005.

		2.FindingsThe Congress finds as follows:

			(1)In July 1999, the Public Health Service and

			 the American Academy of Pediatrics issued a joint statement, which was later

			 endorsed by the American Academy of Family Physicians, proclaiming:

			 [The] Public Health Service, the American Academy of Pediatrics, and

			 vaccine manufacturers agree that thimerosal-containing vaccines should be

			 removed as soon as possible. Similar conclusions were reached this year in a

			 meeting attended by European regulatory agencies, the European vaccine

			 manufacturers, and the US FDA which examined the use of thimerosal-containing

			 vaccines produced or sold in European countries..

			(2)In July 2000, the Public Health Service,

			 the Advisory Commission on Immunization Practices, the American Academy of

			 Pediatrics, and the American Academy of Family Physicians issued a joint

			 statement, providing: The AAFP, [the] AAP, and the PHS in consultation

			 with the ACIP reaffirm the goal set in July 1999 to remove or greatly reduce

			 thimerosal from vaccines as soon as possible for the following reasons: 1) the

			 removal or substantial reduction of thimerosal from vaccines is feasible, 2)

			 the progress in removal which has been made to date is substantial, 3) the

			 discussions between the Food and Drug Administration and the vaccine

			 manufacturers in removing thimerosal are ongoing, and 4) the public concern

			 about the use of mercury of any sort remains high. Based on information from

			 the FDA and manufacturers, the PHS projects that the United States will

			 complete its transition to a secure routine pediatric vaccine supply free of

			 thimerosal as a preservative (i.e. at least two vaccine products each for Hep

			 B, Hib, and DTaP) by the first quarter of 2001..

			(3)The Institute of Medicine’s Immunization

			 Review Committee concluded that significant reasons existed for continued

			 public health attention to concerns about thimerosal exposure and

			 neurodevelopmental disorders and recommended the removal of thimerosal from

			 vaccines administered to children and pregnant women.

			(4)Federal regulatory agencies and

			 manufacturers have taken positive steps to remove thimerosal from some medical

			 products, most notably routinely administered childhood vaccines.

			(5)Considerable progress has been made in

			 reducing mercury exposures from childhood vaccines, yet 5 years after the July

			 1999 statement, thimerosal remains in several nonroutinely administered

			 childhood vaccines and many pediatric and adult influenza vaccines.

			(6)There is no law or regulation to prohibit

			 the reintroduction of thimerosal into any products from which it has been

			 removed, leaving open the possibility that it may be reintroduced at some point

			 in the future in new vaccines or vaccines from which it has already been

			 removed.

			(7)The Environmental Protection Agency has

			 estimated that as many as 1 in 6 infants are born with a blood mercury level

			 that exceeds the Agency’s safety threshold.

			(8)Cumulative exposures to mercury, a

			 neurotoxin, are known to cause harm, particularly in young children and

			 pregnant women.

			(9)Taking steps to reduce mercury exposures

			 through vaccines is an important way to reduce direct exposures to mercury and

			 mercury compounds.

			3.Banned

			 mercury-containing vaccines

			(a)ProhibitionSection 501 of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 351) is amended by adding at the end the following:

				

					(j)If it is a banned mercury-containing

				vaccine under section 351B of the Public Health

				Service

				Act.

					.

			(b)Amendment to

			 PHSATitle III of the

			 Public Health Service Act

			 (42 U.S.C. 241 et

			 seq.) is amended by inserting after section 351A the

			 following:

				

					351B.Banned

				mercury-containing vaccines

						(a)In

				generalFor purposes of

				section 501(j) of the Federal Food, Drug, and

				Cosmetic Act, and subject to subsection (b), a vaccine is a banned

				mercury-containing vaccine under this section if 1 dose of the vaccine contains

				1 or more micrograms of mercury in any form.

						(b)Public health

				emergency exception

							(1)ExceptionSubsection (j) of section 501 of the

				Federal Food, Drug, and Cosmetic Act

				shall not apply to a vaccine during the effective period of a declaration

				issued by the Secretary for such vaccine under this subsection.

							(2)DeclarationThe Secretary may issue a declaration

				concluding that an actual or potential bioterrorist incident or other actual or

				potential public health emergency makes advisable the administration of a

				vaccine described in subsection (a) notwithstanding the mercury content of such

				vaccine.

							(3)LimitationThe Secretary—

								(A)shall specify in any declaration under this

				section the beginning and ending dates of the effective period of the

				declaration; and

								(B)may not specify any such effective period

				that exceeds 12 months.

								(4)RenewalsAt the end of the effective period of any

				declaration under this section, the Secretary, subject to paragraph (3), may

				issue another declaration for the same incident or public health

				emergency.

							(5)PublicationThe Secretary shall promptly publish each

				declaration under this section in the Federal Register.

							(c)Effective

				datesThis section applies

				only to the introduction, or delivery for introduction, of a banned

				mercury-containing vaccine into interstate commerce on or after the earlier of

				the following:

							(1)July 1, 2006, if the vaccine is listed in

				the January–June 2005 version of the recommended childhood and adolescent

				immunization schedule of the Centers for Disease Control and Prevention (other

				than an influenza vaccine).

							(2)January 1,

				2009.

							.

			4.Restrictions on

			 administration of mercury-containing influenza vaccines to children and

			 pregnant women

			(a)ApplicationThis section applies only to a vaccine

			 that—

				(1)is a banned mercury-containing vaccine (as

			 that term is defined in section 351B(a) of the Public Health Service Act (as

			 amended by section 3));

				(2)is an influenza vaccine; and

				(3)is manufactured for use in the 2006–2007

			 influenza season or any subsequent period.

				(b)Restrictions on

			 administration of vaccine to childrenAny approval by the Secretary of Health and

			 Human Services of a biologics license under section 351 of the Public Health

			 Service Act (42

			 U.S.C. 262) for any vaccine described in subsection (a) shall

			 provide that such vaccine is being approved as a biological product subject to

			 subpart H of part 314 of title 21, Code of Federal Regulations (or any

			 successor regulations). Under such subpart H, the Secretary shall establish the

			 following restrictions on the distribution of the vaccine:

				(1)Effective July 1, 2006, the vaccine shall

			 not be administered to any child under the age of 3 years old.

				(2)Effective July 1, 2006, if the vaccine

			 contains thimerosal, the vaccine shall not be administered to any pregnant

			 woman.

				(3)Effective July 1, 2007, the vaccine shall

			 not be administered to any child under the age of 6 years old.

				(c)Transitional

			 provisionIn the case of a

			 biologics license under section 351 of the Public Health Service Act

			 (42 U.S.C.

			 262) that was approved before the date of the enactment of this

			 Act for a vaccine described in subsection (a)—

				(1)at the request of the holder of the

			 license, the Secretary shall modify the license to include the restrictions

			 described in subsection (b); or

				(2)if the holder of the license fails to

			 submit such a request, the Secretary shall revoke the license as applied to

			 vaccines manufactured for use in the 2006–2007 influenza season or any

			 subsequent period.

				(d)Public health

			 emergency exceptionThis

			 section shall not apply to a vaccine during the effective period of a

			 declaration issued by the Secretary for such vaccine under section 351B(b) of

			 the Public Health Service Act (as amended by section 3).

			5.Information on mercury

			 contentSection 2126 of the

			 Public Health Service Act

			 (42 U.S.C.

			 300aa–26) is amended by adding at the end the following:

			

				(e)Mercury

				contentNot later than 2

				months after the date of the enactment of this subsection, the Secretary shall

				revise the vaccine information materials developed and disseminated under this

				section to ensure that, in the case of any vaccine described in subsection (a)

				that contains mercury, the materials include—

					(1)a statement indicating the presence of

				mercury in the vaccine;

					(2)information on the availability of any

				mercury-free or mercury-reduced alternative vaccine and instructions on how to

				obtain such alternative vaccine; and

					(3)a recommendation against administration of

				any mercury-containing vaccine to a pregnant

				woman.

					.

		6.Sense of

			 CongressIt is the sense of

			 the Congress that the Director of the Centers for Disease Control and

			 Prevention should include, in any information disseminated by the Centers to

			 the public or to health care providers relating to the administration of

			 vaccines, a recommendation against administration of any thimerosal-containing

			 vaccine to a pregnant woman.

		7.Report to

			 CongressNot later than 1 year

			 after the date of the enactment of this Act, and annually thereafter, the

			 Commissioner of Food and Drugs shall submit a report to the Congress annually

			 on the progress of the Commissioner in removing mercury from vaccines.

		

